Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 08.08.2019. Claims 1-20 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receiving a request for a transport;

Limitation 2: determining an availability of the requested transport; 

Limitation 3: broadcasting the request including a suggested value to a plurality of nodes;

Limitation 4: receiving agreements from the plurality of the nodes; and recording a completed request on a remote storage.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Receiving a request for a transport; determining an availability of the requested transport; broadcasting the request including a suggested value to a plurality of nodes; receiving agreements from the plurality of the nodes; and recording a completed request on a remote storage (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Receiving a request for a transport; determining an availability of the requested transport; broadcasting the request including a suggested value to a plurality of nodes; receiving agreements from the plurality of the nodes; and recording a completed request on a remote storage, are Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 1, 8, and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computerized system for processing of request) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the computerized system) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more 

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 1, 8, and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The receiving, determining, broadcasting, recording”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-7, 9-14, and 16-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarin, Pub. No.: US 2020/0211092 A1 in view of Govindarajan et al., Pub. No.: US 2019/0179939.

As per claims 1, 8, and 15, Sarin discloses: a processor of a node [see at least ¶0058 (e.g. such as a processing component 804 (e.g., processor, micro-controller, digital signal processor (DSP), etc.))]; 

a memory on which are stored machine readable instructions that when executed by the processor [see at least ¶0058 (e.g. a system memory component 806 (e.g., RAM), a static storage component 808 (e.g., ROM), a disk drive component 810 (e.g., magnetic or optical))],

receiving, by a node, a request for a transport [see at least the abstract, and via user device 102 that may perform a search for an item on an ecommerce platform of a marketplace, such as through requesting marketplace device 104A. The user device 102 may send a search request, at block 506, to the marketplace device 104A searching for a product. The search request may include the name of the item, a SKU, or a description of the item]; 

as illustrated in FIG. 4 and FIG. 5, at least see ¶0036 - ¶0040 (e.g. alerting the user device 102 the searched for product is unavailable, the requesting marketplace device 104A may search inventories of other marketplaces ¶0036 …… alerting the user device 102 the searched for product is unavailable, the requesting marketplace device 104A may search inventories of other marketplaces ¶0037)]; 

responsive to the availability, broadcasting the request including a suggested value to a plurality of nodes [see at least ¶0017 (e.g. the requesting marketplace server may send a broadcast through a mediating server to one or more potential fulfilment marketplaces, and also ¶0024 (e.g. The distributed ledger device(s) 110 may operate to receive product inventory information at a marketplace and/or receive virtual transactions broadcast by the marketplace devices 104 and user devices 102, confirm those transactions, and generate/maintain a distributed ledger 112 (e.g., a public, private, or consortium blockchain stored on each of those devices) discussed below with reference to FIG. 3)]; 

receiving agreements from the plurality of the nodes [see at least the abstract (e.g. The marketplace requesting the item may form a smart contract on the distributed ledger with a fulfilment marketplace to govern the terms of the agreement to provide the item to the user on behalf of the requesting marketplace), ¶0014 (e.g. memorialize the agreement between marketplaces), and ¶0017, ¶0018].

Sarin discloses all elements per claimed invention as explained above Sarin, further discloses a marketplace device 104B that may update an inventory record, including a current inventory amount for a product, on a distributed ledger 112. The update of the inventory record may be done directly (the marketplace device 104B adds a block to the blockchain) or indirectly (e.g., using an intermediary “mining” device) [see ¶0033]. Sarin does not explicitly disclose recording a completed request on a remote storage. However, Govindarajan discloses recording a completed request on a remote storage [see at least ¶0059 (e.g. Computer system/server 502 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices)].

see Govindarajan: BACKGROUND of the invention].

As per claims 2, 9, and 16, Sarin discloses encrypting the request with a private key of the node [see at least ¶0042 (e.g. requesting marketplace device 104A can sign with a private key)].

As per claims 4, 11, and 18, Sarin discloses receiving the agreements from the nodes of the plurality of the nodes located within a certain distance from the node [see at least the abstract (e.g. marketplace to govern the terms of the agreement to provide the item to the user on behalf of the requesting marketplace), ¶0014 (e.g. a smart contract stored and executed on a distributed ledger to memorialize the agreement between marketplaces), ¶0017, and ¶0018].

As per claims 5, 12, and 19, Sarin discloses wherein the agreements are a blockchain consensus [see at least the abstract and summary of the invention].

As per claims 6, 13, and 20, Sarin discloses responsive to the consensus, executing a smart contract to store a transaction related to the request for the transport on a ledger of the blockchain [see at least the abstract and summary of the invention].

As per claims 7 and 14, Sarin discloses executing a blockchain transaction to update an availability of the transport on the ledger of the blockchain [see at least ¶0032 (e.g. Referring now to FIG. 4, a conceptual diagram of exemplary system 400 is illustrated that, in some embodiments, may be used to update an inventory and provide an adaptive product listing to the user device 102 using a blockchain based inventory and smart contracts), and ¶0033].

9.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarin in view of Govindarajan, and further in view of Sweeney et al., Pub. No.: US 2015/0095085.

As per claims 3, 10, and 17, Sarin does not explicitly disclose collecting the agreements from a subset of the plurality of the nodes located within a pre-defined geographical area. However, Sweeney discloses collecting the agreements from a subset of the plurality of the nodes located within a pre-defined geographical area [see at least ¶0011 (e.g. he platform may aggregate all, or a subset of all, vehicles found in inventory at every dealer, or a subset of every dealer, within a geographic region (e.g., within various cities, counties, states/territories/provinces, the United States, or one or more other countries), a set of geographic regions, a dealer franchise, a dealer network, a group of friends, the world, etc.), ¶0022, ¶0023, ¶0037, and ¶0042].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Sweeney in order to facilitate social and/or trusted networks for viewing and/or exchanging items listed in a seller's inventory within a geographic region (e.g., within various cities, counties, states/territories/provinces, the United States, or one or more other countries), a set of geographic regions, a dealer franchise, a dealer network, a group of friends, the world, etc. [see Sweeney: ¶008 and ¶0011].

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687














GA/Primary Examiner, Art Unit 3627